ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
TIYA Support Services                        ) ASBCA Nos. 62648, 62649, 62650
                                             )
Under Contract No. W911SE-10-C-0010          )

APPEARANCE FOR THE APPELLANT:                   Jerome S. Gabig, Esq.
                                                 Wilmer & Lee, PA
                                                 Huntsville, AL

APPEARANCES FOR THE GOVERNMENT:                 Scott N. Flesch, Esq.
                                                 Army Chief Trial Attorney
                                                MAJ Seth Ritzman, JA
                                                MAJ Jason C. Coffey, JA
                                                Michael McDermott, Esq.
                                                 Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: August 29, 2022



                                              STEPHANIE CATES-HARMAN
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62648, 62649, 62650, Appeals of
TIYA Support Services, rendered in conformance with the Board’s Charter.

      Dated: August 30, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2